COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                  §
 RANDY HAGOOD,                                                  No. 08-11-00280-CV
                                                  §
                        Appellant,                                  Appeal from
                                                  §
 v.                                                          County Court at Law No. 6
                                                  §
 COUNTY OF EL PASO,                                           of El Paso County, Texas
                                                  §
                        Appellee.                                (TC # 2008-3384)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, both in this Court and the court below for which let execution issue. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF MAY, 2013.



                                      ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating